         Case 1:19-cv-07136-LLS Document 331 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., et al.

                               Plaintiffs,                   Case No. 19-cv-7136-LLS

                       v.

 DAVID R. GOODFRIEND, et al.,

                               Defendants.


                   NOTICE OF MOTION TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE that, upon the accompanying declaration of Elizabeth E.

Brenckman, dated September 3, 2021, Defendants David R. Goodfriend and Sports Fans

Coalition NY, Inc. hereby move this Court before the Honorable Louis L. Stanton, at the United

States Courthouse for the Southern District of New York, pursuant to Local Civil Rule 1.4 of the

Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York, for an Order permitting the withdrawal of Elizabeth E. Brenckman as counsel for David R.

Goodfriend and Sports Fans Coalition NY, Inc. in the above-captioned action.

                                                 Respectfully submitted,
Dated: New York, New York
       September 3, 2021                        /s/ Elizabeth E. Brenckman

                                               Elizabeth E. Brenckman
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               51 West 52nd Street
                                               New York, New York 10019
                                               Tel: (212) 506-3535
                                               ebrenckman@orrick.com

                                               Attorneys for Defendants David R. Goodfriend
                                               and Sports Fans Coalition NY, Inc.
